UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2016 CommissionFileNumbers: 333-72440 333-82124-02 Mediacom Broadband LLC Mediacom Broadband Corporation* (Exact names of Registrants as specified in their charters) Delaware 06-1615412 Delaware 06-1630167 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Numbers) 1 Mediacom Way
